Citation Nr: 1753163	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bladder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2017, the Board remanded this claim for a VA medical examination and outstanding records.  

The Board notes that in an August 2017 rating decision the AOJ granted service connection for tinnitus.  As the August 2017 decision represents a full grant of the benefits sought with respect to that issue, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. There is no probative evidence that the Veteran's bilateral hearing loss had its onset in or is otherwise related to his active service.

2. The most competent and probative evidence fails to link the Veteran's current bladder disorder to service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for establishing service connection for a bladder disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the May 2017 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires the chronic disease to have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

A. Bilateral Hearing Loss

The Veteran is seeking service connection for current bilateral hearing loss that he asserts is related to his exposure to aircrafts and rockets during active duty service.  See October 2010 VA examination.

Medical diagnosis of hearing loss disability is measured with numerical criteria as defined by pertinent VA regulation.  With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A review of the record shows that the Veteran had a military occupational specialty (MOS) of aircraft crewman.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

Service treatment records are silent to any hearing loss while in service.  The Veteran's July 1960 induction record and the Veteran's April 1963 discharge examination record all indicate normal hearing.  See June 2017 VA examination.  However, pertinent regulations and applicable case law indicate that the absence of hearing loss disability in service is not in and of itself fatal to claims for service connection for a bilateral hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, any disease, including a hearing loss disability, may be found service connected when first diagnosed after service if all of the evidence, including that relating to service, indicates that it was incurred in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).

The Veteran's VA and private medical records do not indicate that he sought assistance for nor has hearing difficulties.  In a March 2008 Baptist Hospital treatment note, the Veteran's hearing was noted as being intact.  A November 2008 CardioVascular Associates report notes no hearing loss.  In a July 2009 Baptist Hospital treatment note, it was noted that the Veteran has no hearing problems.  In a November 2011 Gastro Consultants treatment report, it was noted that decreased hearing was not present.  

The Veteran was afforded a VA audiological examination in October 2010.  The results of the examination show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 35, 35, 40, 40, and 55 decibels, respectively with an average auditory threshold of 42.5 decibels.  Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 45, 50, 45, 50, and 65 decibels, respectively with an average auditory threshold of 52.5 decibels.  His Maryland CNC speech recognition score was 94 percent for the each ear.  He was diagnosed with sensorineural hearing loss in both ears.  The examiner gave the opinion that the Veteran's bilateral hearing loss was less likely as not (50 percent probability or greater) caused by or a result of an event in military service.  Specifically, the examiner noted that the separation report dated April 1963 showed hearing within normal limits.

The Veteran was afforded another VA audiological examination in June 2017.  The results of the examination show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 15, 25, 25, 25, and 35 decibels, respectively with an average auditory threshold of 28 decibels.  Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 25, 20, 15, 25, and 30 decibels, respectively with an average auditory threshold of 23 decibels.  His Maryland CNC speech recognition score was 100 percent for the each ear.  He was diagnosed with sensorineural hearing loss in both ears.  However, these findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.  

The VA examiner noted that he reviewed the Veteran's file and performed an in-person examination.  The examiner gave the opinion that the Veteran's bilateral hearing loss was less likely as not (50 percent probability or greater) caused by or a result of an event in military service.  Specifically, the examiner noted normal hearing results at enlistment and separation.  Moreover, the examiner noted that, upon leaving the military, the Veteran worked for General Electric on the factory floor for 31 years.  Therefore, the examiner opined that, due to the Veteran's normal separation results and his employment at General Electric, the Veteran's current hearing loss is more likely due to his noise exposure at General Electric than the noise exposure in the military.

Here, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's bilateral hearing loss.

The Board finds that the June 2017 VA examiner's opinion is adequate and the most probative evidence of record on this matter.  As discussed above, the audiologist reviewed and discussed the relevant evidence in the claims file, including the Veteran's service treatment records, post-service medical records, and own reported history and complaints.  He also relied on his own expertise, knowledge, and training.  In addition, the audiologist supported his opinion with a clear and thorough rationale.  The examiner offered a negative direct nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is competent to describe symptoms he experienced, such as difficulty hearing and ear ringing, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the VA examiners' opinions outweigh the general assertions of the Veteran.  The examiners have training, knowledge, and expertise.  They reviewed the evidence of record, including the Veteran's own lay statements, and relied on their expertise in rendering their opinion supported by rationale.  Therefore, the Board finds that the examiners' opinions are more probative than the Veteran's lay statements.

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss can be considered a "chronic disease."  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board finds the Veteran's allegations of continuity of symptomatology with respect to his bilateral hearing loss to be inconsistent with the record.  The service treatment records are absent for any findings or documentation of hearing loss.  Following his separation from service, the Veteran did not seek treatment for hearing loss, and there is no evidence of that disorder within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385, on the October 2010 VA examination, occurred many decades after his military service, and he did not complain of hearing loss for many decades following his separation from service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.
B. Bladder Disorder

The Veteran asserts that he has developed a bladder disorder as a result of his active service, including a twisting injury involving his left testicle.  See December 2010 Statement in Support of Claim.  

The medical evidence shows that the Veteran has a diagnosis of benign prostatic hypertrophy (BPH) with lower urinary tract symptoms.  See June 2017 VA examination.  As such, the first element of service connection (a current disability) has been met.

Service treatment records dated in March and August 1961 indicate that he sought treatment for acute urethritis and discharge attributed to gonococcus.  In June 1963, the Veteran reported varicocele, which caused pain when he stood or walked.  The separation examination was silent for complaints or findings of a bladder disorder; however, given the in-service treatment for bladder disorders, the second element of service connection is conceded.

The first objective post-service evidence of bladder complaints is in February 2000.  The Veteran was treated for a bladder outlet obstruction with Cardura.  See Breckinridge Urology Group treatment note.

A March 2007 Allied Urology private treatment record notes symptoms of BPH, then treated with Proscar.  The doctor opined that his symptoms seem to be related to an overactive bladder.

The Veteran was afforded a VA examination in June 2017.  The Veteran reported that he experienced incomplete emptying, increased frequency, urgency, nocturia, and leaking in bed.  The examiner noted that the Veteran was diagnosed with gonorrhea and varicocele while in service, neither of which became chronic or developed a continuity of symptoms.  Following a complete review of the Veteran's claims folder and a thorough physical evaluation, the examiner diagnosed him with BPH with lower urinary tract symptoms.  It was noted that the earliest documentation of a bladder disorder was 37 years after service, dated in February 2000.  The examiner noted that BPH is a common disorder that increases in frequency with men older than 50 years of age.  Moreover, the examiner stated that there is no medical literature supporting a correlation between gonorrhea or varicocele and BPH.  Thus, he opined, there is no competent evidence of a nexus between the Veteran's current condition and his active service.

Although the Veteran has a current diagnosis and in-service incurrence of a bladder disorder, the Board finds that the preponderance of the evidence is against the claim.  

The Board has considered the lay statements of the Veteran asserting active duty service caused his current bladder disorder.  While the Veteran is competent to report symptoms of a bladder disorder, he is not competent to make a diagnosis, or to link such a diagnosis to service or to an in-service injury.  Medical findings of that nature require medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or etiology opinion in this case.  

The Board considers the June 2017 VA examiner's medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinion, and supported the opinion by utilizing his medical knowledge as well as citing to evidence included in the record.  The opinion was based on a review of the claims file, history from the Veteran, a thorough examination, and included references to pertinent evidence of record, to include specific dates of service.  The examiner offered a negative direct nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bladder disorder is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bladder disorder is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


